Citation Nr: 1446940	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-12 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than April 12, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with schizoaffective disorder, depressive type, panic disorder with agoraphobia, and substance abuse.  

(The issue of whether the reduction of the appellant's nonservice-connected pension benefits due to his receipt of unearned income was proper is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from September 1967 to June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO granted service connection for PTSD with schizoaffective disorder, depressive type, panic disorder with agoraphobia, and substance abuse, and assigned an initial 100 disability rating, effective April 12, 2010.  

The Board notes that the issue of whether the reduction of the appellant's nonservice-connected pension benefits due to his receipt of unearned income was proper is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a December 2010 rating decision, the RO granted service connection for PTSD with schizoaffective disorder, panic disorder with agoraphobia, and substance abuse, and assigned an initial 100 disability rating, effective April 12, 2010.  

In May 2011, the appellant submitted a notice of disagreement with the effective date assigned.  He argued that he was entitled to an earlier effective date, corresponding to the date he filed an earlier claim for service connection for PTSD.  

The record currently available to the Board, including the appellant's Virtual VA and VBMS files, contains no indication that the RO has issued a Statement of the Case addressing this matter.  A remand is therefore necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to an effective date earlier than April 12, 2010, for the grant of service connection for posttraumatic stress disorder with schizoaffective disorder, depressive type, panic disorder with agoraphobia, and substance abuse.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  

The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  

This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



